t c no united_states tax_court venture funding ltd petitioner v commissioner of internal revenue respondent docket no filed date p transferred stock to its employees as compensation_for services and it claimed a deduction in the year of transfer for the value of the stock none of p's employees included the value of the transferred stock in his or her gross_income for the year of transfer held sec_83 i r c does not allow p to deduct the reported amount in the year of transfer joseph falcone brian h rolfe and robert j zinkel jr for petitioner mark i siegel for respondent opinion laro judge this case was submitted to the court fully stipulated see rule petitioner petitioned the court to redetermine respondent's determination of deficiencies of dollar_figure and dollar_figure in its and federal income taxes we must decide whether sec_83 prevents petitioner from currently deducting the value of stock that it transferred to its employees in as compensation_for services we hold it does unless otherwise indicated section references are to the internal_revenue_code in effect for the subject years rule references are to the tax_court rules_of_practice and procedure background all facts have been stipulated the stipulations of fact and the exhibits submitted therewith are incorporated herein by this reference petitioner is an accrual_method corporation whose principal_place_of_business was in detroit michigan when it petitioned the court it was owned as follows during the subject years the deficiency for results entirely from respondent's determination that a research_and_development credit that petitioner claimed for as a carryover from was usable in full in we sustain respondent's determination for as a result of our holding on the deduction issue shareholder ownership percentage eugene schuster monis schuster adam schuster joseph schuster sarah schuster jayson pankin ann schuster london arts total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure all the schusters are related and london arts is a corporation whose stock is owned by eugene schuster on date endotronics inc endotronics filed a petition for reorganization in the u s bankruptcy court for the district of minnesota on date the court confirmed an amended plan_of_reorganization under which petitioner gained a controlling_interest in endotronics later that day petitioner transferred endotronics stock to of its employees as compensation_for services the following chart lists the employees who received endotronics stock and the fair_market_value of the stock that they each received employee fair_market_value eugene schuster monis schuster mary parkhill bert williams david dawson ira snider christopher dean jayson pankin werner wahl w kent clarke carolyn mazurkiewicz mary lore total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner did not issue to any of these employees or to respondent a form_w-2 wage and tax statement or a form 1099-misc miscellaneous income and none of these employees included any of this compensation in his or her gross_income petitioner claimed a dollar_figure deduction for the transfer on its federal_income_tax return petitioner filed its return based on the calendar_year discussion respondent determined that petitioner could not deduct the claimed amount because it failed to meet the requirements of sec_83 petitioner must prove this determination wrong rule a 290_us_111 petitioner also must prove its entitlement to the deduction deductions are a matter of legislative grace 292_us_435 petitioner argues that sec_83 and the underlying regulations let it deduct the claimed amount in because petitioner's employees were required to recognize the corresponding income in that year the fact that the employees failed to recognize this income in petitioner argues has no bearing on its right to this deduction petitioner argues that respondent's regulations are invalid to the extent that they respondent determined alternatively that petitioner realized a dollar_figure capital_gain on its distribution of the stock because we agree with respondent's primary position we do not address the alternative determination require an employer to issue an employee a form_w-2 or form_1099 as a prerequisite to a deduction under sec_83 petitioner alleges that the income from the transfer of the endotronics stock was includable in petitioner's employees' incomes for the year of transfer which is the statutory requirement for a deduction under sec_83 and respondent's regulatory requirement that petitioner also issue forms w-2 to its employees to deduct the compensation under sec_83 impermissibly adds restrictions to a statute which are not there petitioner relying mainly on sec_1_83-6 income_tax regs argues that it may deduct the claimed amount in because that amount is deductible in under petitioner's accrual_method we disagree with petitioner that it may deduct the claimed amount in we start our analysis with the statutory text construing the language as written by the legislators with reference to the legislative_history primarily to learn the purpose of the statute and to resolve any ambiguity in the words used in the text 106_tc_274 sec_83 which was added to the code as section a of the tax reform act of publaw_91_172 83_stat_588 reads in relevant part sec_83 property transferred in connection with performance of services a general_rule --if in_connection_with_the_performance_of_services property is transferred to any person other than the person for whom such services are performed the excess of-- the fair_market_value of such property determined without regard to any restriction other than a restriction which by its terms will never lapse at the first time the rights of the person having the beneficial_interest in such property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever occurs earlier over the amount if any paid for such property shall be included in the gross_income of the person who performed such services in the first taxable_year in which the rights of the person having the beneficial_interest in such property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever is applicable h deduction by employer --in the case of a transfer of property to which this section applies there shall be allowed as a deduction under sec_162 to the person for whom were performed the services in connection with which such property was transferred an amount equal to the amount included under subsection a in the gross_income of the person who performed such services such deduction shall be allowed for the taxable_year of such person in which or with which ends the taxable_year in which such amount is included in the gross_income of the person who performed such services the legislative_history to sec_83 reveals that it was enacted primarily to set forth rules on the tax treatment of deferred_compensation arrangements known as restricted_stock plans ie arrangements under which employers transfer stock to their employees as compensation_for services where the stock is subject_to restrictions which affect its value s rept pincite 1969_3_cb_423 sec_83 was not meant however to reach only restricted_stock the legislators drafted sec_83 broadly to reach any transaction in which a person receives a beneficial_interest in property such as stock by reason of his or her performance of services id pincite c b pincite and as this court has observed previously absent specific provision that a particular transfer of property to a person in_connection_with_the_performance_of_services is excepted from sec_83 this section is applicable 79_tc_864 affd 734_f2d_478 9th cir once applicable sec_83 rests an employer's deduction on its employee's inclusion in income of a corresponding amount as stated by the senate_finance_committee in its report the allowable deduction is the amount which the employee is required to recognize as income the deduction is to be allowed in the employer's accounting_period which includes the close of the taxable_year in which the employee recognizes the income s rept supra pincite c b pincite from the text of sec_83 we understand that it applies to the case at hand because in_connection_with_the_performance_of_services property was transferred to a person other than the person for whom such services were performed see also sec_1_83-1 income_tax regs sec_83 provides rules for the taxation of property transferred to an employee in_connection_with_the_performance_of_services by such employee see generally sec_1_61-2 income_tax regs rules of sec_1_61-2 income_tax regs relating to compensation paid other than in cash apply to transfers of property to the extent such rules are not inconsistent with sec_83 we also understand that petitioner may deduct the value of the transferred property when the corresponding value is included in the gross_income of the persons who performed such services because none of petitioner's employees included the corresponding amount in his or her income it follows that petitioner may not deduct any of the claimed amount in that year whereas petitioner would have us read sec_83 to allow it a deduction in for the amount of income that was includable in its employees' income for we decline to do so an amount is deductible under sec_83 in the year that the corresponding income is included in the recipient employee's income which means to us that the amount is taken into account in determining the tax_liability of the employee for that year see s rept supra pincite c b pincite the deduction under sec_83 is to be allowed in the employer's accounting_period which includes the close of the taxable_year in which the employee recognizes the income see also 101_tc_260 'allowable deduction' generally refers to a deduction which qualifies under a specific code provision whereas 'allowed deduction' on the other hand refers to a deduction granted by the internal_revenue_service which is actually taken on a return and will result in a reduction of the taxpayer's income_tax see generally bittker mcmahon federal income_taxation of individuals par pincite 2d ed the word recognized means taken into account in computing taxable_income neither party references the legislative_history of sec_83 and we do not resort to it to alter the plain meaning of the words used in the statute a statute speaks for itself and its legislative_history is sought to clarify the text only when the meaning of the words therein is inescapably ambiguous 469_us_70 n see also 337_us_55 when read in view of the we also note that the drafters of sec_83 knew the difference between the suffixes -able and -ible on the one hand and -ed on the other sec_83 includes both transferable and transferred in many places and it is clear that those words are not interchangeable moreover sec_83 was added to the code by sec a of the tax reform act of the act publaw_91_172 83_stat_588 and sec b of the act 83_stat_591 which provides similar but not identical rules for nonexempt trusts and nonqualified annuities amended sec_404 to provide for deductibility in the taxable_year in which an amount attributable to the contribution is includible in the gross_income emphasis added when we find as we do here that different words are used in the same section of the same act we do not impute to congress the intent to express the same meaning through the different words see 349_us_232 32_tc_1171 1_tc_475 l egal documents are for the most part nonemotive and it is presumed that the author's language has been used not for its artistic or emotional effect but for its ability to convey ideas accordingly it is presumed that the author has not varied his terminology unless he has changed his meaning and has not changed his meaning unless he has varied his terminology 77_tc_428 ndollar_figure quoting r dickerson the interpretation and application of statute sec_224 legislative intent for sec_83 the text of sec_83 is unambiguous as stated in sec_83 an employer who transfers property to an employee as compensation_for services rendered to it may generally deduct an amount equal to the amount included in the gross_income of the person who performed such services and the deduction shall be allowed for the taxable_year of the employer in which or with which ends the taxable_year in which such amount is included in the employee's gross_income given the clarity of this text our inquiry starts and ends with the statutory text and we apply the plain and common meaning of that text tva v hill 437_us_153 310_us_534 see also 503_us_249 the statutory prerequisite to petitioner's deduction under sec_83 is that the corresponding amount must be included in its employees' income and given the fact that petitioner's employees did not include any of the subject income in their incomes we conclude that petitioner is not entitled to a corresponding deduction for that year we recognize that congress' insistence that an amount be included in an employee's income as a precursor to an employer's deduction under sec_83 may present difficulties to some employers attempting to ascertain whether their employees included an amount in income we decline to second-guess the wisdom of the congress in promulgating such a requirement or to rewrite sec_83 in a way that is more employer friendly by substituting the word includable for the word included as the court has noted many times before in similar settings we apply sec_83 according to its terms although such an application could result in an inequity in a particular case see alves v commissioner t c pincite and the cases cited therein for prior cases in which the court has applied sec_83 literally notwithstanding the inequities that could occur from such an application although the congress has given the commissioner broad authority under sec_7805 to prescribe rules and regulations to implement provisions including provisions such as the one at hand which could otherwise be difficult to meet in practice the duty and province of this and other courts are to interpret the statute as written as the supreme court has repeatedly instructed the lower courts for almost years where the statute's language is plain 'the sole function of the courts is to enforce it according to its terms ' 489_us_235 quoting 242_us_470 see also 168_us_95 oneale v thornton u s cranch c ourts must presume that a legislature says in a statute what it means and means in a statute what it says there connecticut natl bank v germain supra pincite in the case at hand the commissioner has prescribed an employer-friendly regulatory rule with respect to sec_83 the commissioner's regulations however do not help petitioner under the facts herein the applicable regulations are found in sec_1_83-6 income_tax regs these regulations which are generally effective for transfers of property after date t d 1978_2_cb_71 read sec_1_83-6 deduction by employer a allowance of deduction-- general_rule in the case of a transfer of property in_connection_with_the_performance_of_services a deduction is allowable under sec_162 or sec_212 to the person for whom such services were performed the amount of the deduction is equal to the amount includible as compensation in the gross_income of the service provider under sec_83 but only to the extent such amount meets the requirements of sec_162 or sec_212 and the regulations thereunder such deduction shall be allowed only for the taxable_year of such person in which or with which ends the taxable_year of the service provider in which such amount is includible as compensation special rule --if the service provider is an employee of the person for whom services were performed such deduction is allowed for the taxable_year of the employer in which or with which ends the taxable_year of the employee in which such amount is includible as compensation but only if the employer deducts and withholds upon such amount in accordance with sec_3402 a deduction will not be disallowed under the preceding sentence if the employer does not withhold and deduct upon amounts excluded from gross_income such as amounts excluded under sec_79 sec_101 or subchapter_n exceptions --where property is substantially_vested upon transfer the deduction shall be allowed to such person in accordance with his method_of_accounting in conformity with sec_446 and sec_461 under these interpretative regulations the commissioner has allowed an employer such as petitioner to deduct compensation paid to an employee through a transfer of property in the year that the corresponding income is includable in the employee's income if the employer deducts and withholds income_tax on the payment under sec_3402 see sec_1_83-6 income_tax regs see also sec_7805 the commissioner authorized to prescribe all needful rules and regulations for the enforcement of this title petitioner does not benefit from these regulations because it did not withhold income_tax on any of the payments underlying the claimed deduction although petitioner attempts to avoid this result by arguing that these regulations are invalid we do not agree the statutory text allows a deduction when the corresponding amount is included in income and the commissioner's regulations merely establish a safe_harbor for concluding that the corresponding amount was included in income the commissioner's regulatory implementation of the congressional mandate set forth in sec_83 is reasonable which in turn means that the regulations are valid 455_us_16 389_us_299 the special rule as to the deduction and withholding of payroll_taxes was meant to alleviate the difficult ies that a service_recipient may have in demonstrating that an amount has actually been included in the service provider's gross_income see t d 1995_2_cb_12 and its effect that an employer's deduction is in fact offset by a corresponding inclusion in income comports with the statute's purpose of matching an employer's deduction with income inclusion by the employee the history of these regulations is noteworthy when the commissioner originally proposed these regulations in they did not contain a safe_harbor provision under which an employer could deduct the value of property transferred to an employee as compensation_for services absent the employee's including the corresponding amount in income sec_1_83-6 income_tax regs was originally proposed as follows sec_1_83-6 deduction by employer -- a in general in the case of a transfer of property in_connection_with_the_performance_of_services there is allowed as a deduction under sec_162 or sec_212 to the person for whom such services were performed an amount equal to the amount included under subsection a of sec_83 as compensation in the gross_income of the person who performed such services but only to the extent such amount meets the requirements of sec_162 or sec_212 and the regulations thereunder such deduction shall be allowed only for the taxable_year of such person in which or with which ends the taxable_year for which such amount is included as compensation in the gross_income of the person who performed such services sec_1_83-6 proposed income_tax regs fed reg date after these proposed_regulations were published the commissioner received numerous comments expressing concern as to the difficulty that an employer may have in demonstrating that an amount has actually been included in an employee's gross_income accordingly the commissioner in finalizing the proposed_regulations opted to allow a deduction at the time that the corresponding amount was includable in an employee's gross_income even if the employee did not properly include the includable amount in his or her income as a quid pro quo to receiving the deduction at that time however the commissioner required that the employer deduct and withhold payroll_taxes from the underlying payment most recently the commissioner has amended the regulations under sec_83 to more closely follow the statutory language of that section t d supra c b pincite the current regulations which are effective for deductions in taxable years beginning on or after date but which may be used by employers claiming deductions for any taxable_year not closed by the period of limitations under sec_6501 read sec_1_83-6 deduction by employer a allowance of deduction-- general_rule in the case of a transfer of property in_connection_with_the_performance_of_services a deduction is allowable under sec_162 or sec_212 to the person for whom the services were performed the amount of the deduction is equal to the amount included as compensation in the gross_income of the service provider under sec_83 but only to the extent the amount meets the requirements of sec_162 or sec_212 and the regulations thereunder the deduction is allowed only for the taxable_year of that person in which or with which ends the taxable_year of the service provider in which the amount is included as compensation special rule for purposes of paragraph a of this section the service provider is deemed to have included the amount as compensation in gross_income if the person for whom the services were performed satisfies in a timely manner all requirements of sec_6041 or sec_6041a and the regulations thereunder with respect to that amount of compensation exceptions where property is substantially_vested upon transfer the deduction shall be allowed to such person in accordance with his method_of_accounting in conformity with sec_446 and sec_461 as stated by the commissioner in the preamble to these regulations under sec_83 of the code in the case of a transfer of property to which sec_83 applies the person for whom services were provided may deduct an amount equal to the amount included in the service provider's gross_income in light of the difficulty that a service_recipient may have in demonstrating that an amount has actually been included in the service provider's gross_income the general_rule in former sec_1_83-6 permitted the deduction for the amount includible in the service provider's gross_income thus the deduction was allowed to the service_recipient even if the service provider did not properly report the includible amount where the service provider was an employee of the service_recipient however the special rule in sec_1_83-6 provided that a deduction could be claimed only if the service_recipient employer deducted and withheld income_tax in accordance with sec_3402 the special rule was designed to ensure that the service recipient's deduction was in fact offset by a corresponding inclusion in the service provider's gross_income the special rule was limited to employer-employee situations because in other situations there was no underlying withholding requirement upon which the deduction could be conditioned taxpayers expressed concern that it was often difficult to satisfy the prerequisite that employers must deduct and withhold income_tax from payments in_kind as a condition for claiming a deduction these regulations address this concern by eliminating this prerequisite while still ensuring consistent treatment between service recipients and service providers as required by the statute in addition because the deduction no longer is conditioned on withholding there no longer is a need to have different rules for those who receive services from employees and those who receive services from others under these regulations the former general_rule and special rule are replaced by a revised general_rule that more closely follows the statutory language of sec_83 the service_recipient is allowed a deduction for the amount included in the service provider's gross_income for this purpose the amount included means the amount reported on an original or amended_return or included in gross_income as a result of an irs audit of the service provider because of the potential difficulty of demonstrating actual inclusion by the service provider a special rule provides that if the service_recipient timely complies with applicable form_w-2 or reporting requirements under sec_6041 or 6041a as appropriate with respect to the amount includible in income by the service provider the service provider is deemed to have included the amount in gross_income for this purpose thus the regulations allow the deduction without requiring the service_recipient to demonstrate actual inclusion by the service provider the deemed inclusion rule may be used only by a service_recipient whose compliance with applicable form_w-2 or reporting requirements is timely thus for example under the current reporting requirements if amounts attributable to one or more sec_83 transfers of property are includible in an employee's income in year and are not eligible for any reporting exemption the employer_generally is required to furnish the employee a form_w-2 reflecting that amount by january of year and generally is required to file a copy of the form_w-2 with the federal government by the last day of february of year if the employer reports to the employee and the government in a timely manner the employer can rely on the deemed inclusion rule to claim a deduction for the amount in year if the employee's form_w-2 is not furnished until after january of year or the government's copy of form_w-2 is not filed until after the last day of february of year the employer_generally is required to demonstrate that the employee actually included the amount in income in order to support its deduction of the amount t d supra c b pincite petitioner can find no refuge in current sec_1_83-6 income_tax regs because it has not issued a form_w-2 or form_1099 and none of its employees has included the value of the endotronics stock in his or her gross_income nor can petitioner find refuge in sec_1_83-6 income_tax regs sec_1_83-6 income_tax regs provides an exception to the general timing rule_of sec_1_83-6 income_tax regs in that the deduction afforded by sec_1_83-6 and or income_tax regs is allowed to the employer in accordance with its method_of_accounting where the underlying property is substantially_vested upon transfer sec_1_83-6 income_tax regs does not as argued by petitioner provide an independent basis for deducting an amount under sec_83 sec_1_83-6 income_tax regs merely sets forth the time that an amount is deductible where the employer's right to the deduction has already been established by sec_1_83-6 and or income_tax regs the fact that sec_1_83-6 income_tax regs is only a timing provision is quickly seen by comparing the rules contained in that section with the rules contained in sec_1_83-6 income_tax regs sec_1_83-6 income_tax regs tracks the statutory text in that they both contain three separate rules the first of which allows a deduction under sec_162 or sec_212 the second of which sets forth the amount of the deduction and the third of which sets forth the timing of the deduction sec_1_83-6 income_tax regs by contrast contains only one rule and that rule speaks only to the timing of the deduction the following example illustrates the applicability of sec_1_83-6 income_tax regs assume that the respective taxable years of an employer and an employee end on july and december assume further that the employer transfers property to the employee on date in connection with services rendered that this property is substantially_vested at the time of transfer and that the employer deducts and withholds income_tax on this transfer under sec_3402 in such a case the employee must include the value of the property in income for his or her taxable_year ended date see sec_83 with respect to the employer the general_rule of sec_1_83-6 and income_tax regs forces it to deduct the value of the transfer in its taxable_year ended date ie its taxable_year in which ends the taxable_year of the employee in which the amount is included in gross_income although the employer made the payment in its taxable_year ended date by virtue of the safe_harbor in sec_1_83-6 income_tax regs and the exception in sec_1_83-6 income_tax regs the employer can take the deduction in its taxable_year ended date ie the year in which the amount is deductible under the employer's method_of_accounting see 107_tc_271 see also chalmette gen hosp inc v united_states aftr 2d ustc par big_number e d la see generally utz 384-2nd t m restricted property-- sec_83 a-15-16 petitioner argues that sec_1_83-6 income_tax regs the two cases cited immediately above and 82_tc_444 support its right to a deduction in the year in which the amount is deductible under its accrual_method notwithstanding the fact that its employees did not include any of the subject amount in income we do not agree as discussed above sec_1_83-6 income_tax regs does not independently bestow a deduction on petitioner with respect to its transfer of the endotronics stock moreover petitioner's reliance on schmidt baking co chalmette gen hosp and robinson is misplaced none of the courts in those cases addressed or decided the issue that is before us today nor did the parties in those cases unlike the parties here dispute that the employers were entitled to a deduction challenging only the timing of that deduction in summary petitioner has not met the requirements for deductibility under sec_83 and it has not met the requirements for deductibility under sec_1_83-6 income_tax regs either pre- or post-amendment thus sec_83 prevents petitioner from deducting the value of the transferred stock in we have considered all arguments made by petitioner for a contrary holding and to the extent not discussed above find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent reviewed by the court chabot swift jacobs gerber parr colvin foley and vasquez jj agree with this majority opinion colvin j concurring i agree with the reasoning and conclusions stated by the majority the majority concludes that sec_83 does not allow petitioner to deduct the value of stock that it transferred to of its employees as compensation_for services in the year of the transfer the majority denies the deduction because none of the employees included the value of the stock in income and because petitioner did not qualify for safe harbors provided in applicable regulations that allow the employer a deduction if it meets certain withholding or reporting requirements i concur to emphasize some points of agreement with the majority judge ruwe recognizes that his interpretation of sec_83 raises questions about the 'equity' of allowing a corporate deduction for compensation paid to its controlling shareholders and principal officers who failed to report the same items as income judge ruwe's dissent p i agree with the majority that congress did not intend and the statute does not require the inequitable result that follows from the dissent's reasoning i included sec_83 requires that a service provider eg an employee include the fair_market_value of property received from the employer in his or her gross_income in the first taxable_year in which the rights of the person having the beneficial_interest in such property are transferable or are not subject_to a substantial_risk_of_forfeiture sec_83 allows an employer to deduct an amount equal to the amount included under sec_83 judge ruwe's substitution of the word includible judge ruwe's dissent pp for the word included is at odds with our usual understanding of these and analogous terms i agree with the majority that the ed ending and the ible or able ending have different meanings the ed ending refers to something done in fact eg an expense deducted income reported or an item recognized in computing gross_income majority op pp the ible or able ending refers to something legally required such as reportable income or permitted such as a deductible expense id consistent with those usual meanings the majority properly reads included to require that the amount has in fact been included in income majority op p sec_83 says that the fair_market_value of certain property shall be included in the gross_income of a service provider in the first year the property is not subject_to a substantial_risk_of_forfeiture the majority majority op p and judge ruwe's dissent p correctly point out that sec_83 imposes a legal_obligation on the recipient of property congress could also have imposed that obligation by saying that the fair_market_value of the property is includible in the recipient's income see sec_88 nuclear decommissioning costs are includible in gross_income judge ruwe's dissent uses the word included in sec_83 to construe the word included in sec_83 although the choice of included or includible in sec_83 would not affect our reading of that subsection judge ruwe's dissent's substitution of includible for included in sec_83 would dramatically change the meaning of that subsection from the fact that congress might have accomplished its purpose in sec_83 equally well by saying includible instead of included judge ruwe reasons that congress meant includible in sec_83 where it used included judge ruwe's dissent pp the dissent in essence relies on the maxim of statutory construction that if congress uses the same term in two places in the statute we should give it the same meaning maxims of construction are useful interpretative tools but are not dispositive the dissent overlooks the different purpose and context of sec_83 and h the same word or phrase appearing in different places in the internal revenue laws may have different meanings depending on the context and legislative purpose involved see 293_us_84 293_us_121 the context of sec_83 an income inclusion provision is different than sec_83 a deduction provision while the term includible is interchangeable with included in sec_83 without affecting the result it is definitely not interchangeable in sec_83 the effect of applying the maxim regarding consistent use of terms here would be to override the plain meaning of the term included in sec_83 and to significantly alter the meaning of sec_83 ii the regulations judge ruwe's dissent does not take into account the amendments to the sec_83 regulations or the accompanying preamble both of which shed important light on the issue in dispute here the regulations under sec_83 provide a safe_harbor under which a service provider is deemed to have included an amount as compensation in gross_income if the person for whom the services were performed timely meets form_w-2 or form_1099 reporting requirements under sec_6041 or sec_6041a sec_1 a income_tax regs the preamble accompanying the amendments to those regulations states that absent qualification under that special rule the employer must show that the employee actually included the amount in income in order to support its deduction of the amount t d 1995_2_cb_12 the amendments to the sec_83 regulations and the preamble accompanying them show that the commissioner's interpretation of sec_83 is the same as that of the majority this is shown by the preamble to the regulations which states in part because of the potential difficulty of demonstrating actual inclusion by the service provider a special rule provides that if the service_recipient timely complies with applicable form_w-2 or reporting requirements under sec_6041 or 6041a as appropriate with respect to the amount includible in income by the service provider the service provider is deemed to have included the amount in gross_income for this purpose t d 1995_2_cb_13 a safe_harbor is needed only if the interpretation of the majority is correct this is so because the purpose of the safe_harbor is to ease an employer's potential difficulty of proving that an employee actually included the fair_market_value of property in income if judge ruwe's reading of the regulations in effect from to ie that an employer may deduct the fair_market_value of property given to an employee whether or not the employee includes that property in income is correct then the regulations are a total reversal in position by the irs the preamble to the regulations indicates that this interpretation is incorrect the irs did not reverse its position on this fundamental issue t d c b pincite in describing the regulations in effect from to the preamble states in light of the difficulty that a service_recipient may have in demonstrating that an amount has actually been included in the service provider's gross_income the general_rule in former sec_1_83-6 permitted the deduction for the amount includible in the service provider's gross_income t d c b pincite after describing a special rule provided in the regulations in effect from to reasonably characterized as a safe_harbor by the majority majority op p the preamble continues as follows the special rule was designed to ensure that the service recipient's deduction was in fact offset by a corresponding inclusion in the service provider's gross_income t d c b pincite the difficulty to which the first of these two quotes refers is the service recipient's task of proving that a service provider included the fair_market_value of property in income the regulations in effect from to presented that difficulty prompting the irs to provide a safe_harbor thus the preamble accompanying issuance of the regulations shows that the meaning of included in sec_83 was the same before and after and is as the majority holds iii judge ruwe's dissent's concerns about practicality judge ruwe's dissent is concerned that the result reached by the majority leads to a rule compliance with which is impractical if not impossible for employers and employees or other service providers judge ruwe's dissent pp maybe it is impractical to expect the employer to have this level of cooperation from its typically key employees to which it has distributed property but if we are to consider those impracticalities we should also compare the employer's difficulties to those faced by the irs when as here employers and their key employees play hide the ball with the result that the employer can deduct the fair_market_value of property under sec_83 which has not been included or reported in income by the recipient of the property iv conclusion for the foregoing reasons i agree with the reasoning and conclusions of the majority that petitioner may not deduct the value of stock that it transferred to its employees in under sec_83 chabot swift jacobs gerber parr foley and vasquez jj agree with this concurring opinion beghe j concurring in result and dissenting in part judge ruwe’s concern see his dissenting op p over the unsatisfactory result his correct analysis seems to require and my own sense that there must be more to this fully stipulated case than either side chose to present has led me to review the record made by the parties my review of the record raises such troubling questions that i am impelled to set them forth with supporting references to their sources in the record and petitioner’s brief in the face of the views of my colleagues and the courts that judges must refrain from trying to tell respondent how to do his job see eg 447_us_727 why didn’t respondent issue statutory notices of deficiency to petitioner’s employees who received endotronics shares as compensation petitioner’s brief suggests that the employees may not have reported the receipt of the shares as income because the shares were letter stock under the federal securities laws and could not be sold on the public market without a registration_statement for a 2-year period following receipt the suggestion appears misplaced in two respects it was clear at the time the shares were received that letter stock is not subject_to a substantial_risk_of_forfeiture under sec_83 and that letter stock restrictions do not postpone the receipt of income as demonstrated by the cases cited in petitioner’s brief decided prior to the receipt of the shares see 641_f2d_287 5th cir robinson v commissioner tcmemo_1985_275 phillippe v commissioner tcmemo_1982_30 cassetta v commissioner tcmemo_1979_384 see also 82_tc_444 sec_83 is not in issue here 71_tc_932 grant continued why didn’t respondent summarily assess employment_taxes that petitioner should have withheld and paid over in respect of the endotronics shares petitioner caused to be paid to its employees as compensation why didn’t respondent’s statutory notice rather than asserting as an alternative to disallowing the compensation deduction claimed by petitioner that petitioner had taxable continued v united_states cl_ct petitioner’s chief_executive_officer owning dollar_figure percent of its stock the parties have stipulated that he directed and controlled all aspects of petitioner’s activities signed petitioner’s return which claimed the corporate deduction as a miscellaneous deduction for consulting and did not report on the officers’ salary schedule on p of the return the compensatory shares received by him and petitioner’s other officers even as petitioner was not reporting on the same return its compensation income on receipt of a much larger number of endotronics shares and he was not reporting on his own return his personal income on the shares received by him as compensation the parties have stipulated that petitioner did not issue w-2 forms or forms disclosing the payments of the compensatory shares to its employees it seems likely that petitioner omitted the value of the endotronics shares from the amounts of compensation paid to its employees from the form sec_941 that it was required to file with respect to employment_taxes under subtitle c chapter of the code in addition petitioner may well have caused endotronics which became controlled by petitioner under the terms of the plan_of_reorganization approved by the bankruptcy court not to file a form_1099 for the big_number shares that endotronics issued to petitioner including the portion of those shares issued at petitioner’s direction to petitioner’s employees as compensation to petitioner for its commitments to provide management services and necessary financing the plan_of_reorganization discloses that more than months before issuance of the shares petitioner’s treasurer had been named chief financial officer of endotronics capital_gain in the same amount as the claimed deduction on petitioner’s transfer of the endotronics stock to petitioner’s employees see majority op p note instead determine that petitioner had ordinary_income in the same amount as the claimed deduction upon its own receipt of those same shares as compensation as indicated by facts in the stipulated record disclosed by the explanation of the next question that determination would be without regard to whether the deduction claimed by petitioner were allowed or disallowed more to the point why didn’t respondent’s statutory notice to petitioner include in petitioner’s gross_income the full stipulated value--dollar_figure--of the total number of big_number endotronics shares that petitioner received as compensation included in the stipulated record is the plan of reorganization4 under which the bankruptcy court approved the the only clue on petitioner’s return to its receipt of the big_number endotronics shares is that line of the yearend consolidated balance_sheet schedule l shows paid-in or capital surplus of dollar_figure which did not appear on the corresponding balance_sheet for the beginning of the year this is the exact fair_market_value of the big_number shares that petitioner received on date at the stipulated value of dollar_figure125 per share the plan of bankruptcy reorganization to which petitioner and endotronics were parties in the transactional sense did not immunize petitioner’s receipt of the endotronics shares from the recognition of taxable_income the transaction in which petitioner received the endotronics shares did not satisfy the definition of a recapitalization reorganization under sec_368 or of an insolvency reorganization defined by sec continued issuance to petitioner of big_number shares--51 percent of the new common_stock of endotronics5--as consideration for petitioner’ sec_4 continued a g as a transfer by a corporation of all or part of its assets to another corporation in a title_11_or_similar_case but only if in pursuance of the plan stock_or_securities of the corporation to which the assets are transferred are distributed in a transaction which qualifies under sec_354 sec_355 or sec_356 an operative requirement of both e and g reorganizations is an exchange of stock_or_securities in this case there was no such exchange petitioner received the stock of endotronics as compensation_for providing services petitioner did not transfer any stock_or_securities in itself or of any other corporation in exchange for the endotronics shares the premier treatise on venture capital does not discuss the factual situation presented by the venture funding ltd acquisition of control of endotronics see levin structuring venture capital private equity and entrepreneurial transactions especially ch structuring a turn-around investment in an overleveraged or troubled company the role of the venture capitalist vc in the example described in ch see levin supra pincite is to contribute dollar_figure million in new money to badco and to receive in exchange while preexisting creditors and shareholders are suffering various haircuts dollar_figure million face of new senior preferred_stock mandatorily redeemable years after issuance plus big_number new common shares at a stated price of dollar_figure per common share ie an aggregate of dollar_figure million levin supra sec pincite under the facts of the example the new common shares received by vc big_number out of big_number amount to percent of badco’s post restructuring common_stock it goes without saying that the exchange of cash by vc for newly issued preferred and common_stock of badco is a nontaxable_transaction to both of them no gain_or_loss is realized by much less recognized to either party to the transaction and the only obvious tax question continued undertakings to provide endotronics with management services and necessary financing if the and 6-year periods of limitation on assessment have expired on respondent’s right to take the actions described in any or all of the foregoing questions would respondent still have any arguably valid grounds for taking any such actions against petitioner and or petitioner’s controlling person or persons as might be shown to be appropriate cf 105_tc_41 with 91_tc_1001 revd 887_f2d_455 3d cir this is a fully stipulated case that was submitted without a trial pursuant to rule and with only one round of concurrently filed briefs included in the stipulated record apparently at petitioner’s request is the debtor’s endotronics’s amended disclosure statement which contains the plan_of_reorganization above referred to petitioner’s proposed continued presented by the example is how the dollar_figure million of consideration is to be allocated between the preferred and common_stock petitioner’s undertaking to provide necessary financing as well as management services would appear to cause the shares allocable to that undertaking to be treated as a commitment fee included in the gross_income of the recipient as compensation_for services at the time of accrual or receipt see revrul_70_540 1970_2_cb_101 issue declared obsolete on another issue by revproc_94_29 1994_1_cb_616 see also 78_tc_869 62_tc_110 findings_of_fact as set forth in petitioner’s brief are replete with references to the disclosure statement and the plan including the admission petitioner’s proposed finding that petitioner was entitled under the plan to receive big_number newly issued endotronics shares the majority does not adopt any of petitioner’s proposed findings regarding the background and terms of the plan inasmuch as those findings are irrelevant to the majority’s theory of how the case should be decided in my view however petitioner by including the disclosure statement and plan in the stipulated record has caused the issues raised in question sec_3 and above in effect to be tried by consent i believe that the case should not be regarded as fully submitted for decision until the parties have been asked to respond to question sec_3 and which appear to me to be ineluctably inherent in the facts of the case as presented by petitioner with respondent’s consent if respondent on a motion for reconsideration and leave to amend answer should attempt to raise question sec_3 and or and such motion should be denied by the court on the grounds of lateness or surprise or for whatever reason then respondent could try to put question in play insofar as petitioner is concerned if respondent should conclude that there are grounds for sending petitioner a second notice_of_deficiency pursuant to sec_6212 see burke v commissioner supra there may be facts not in the record that would belie the inferences that have led me to concur in the majority’s result and to raise the foregoing questions there may be explanations that would point out errors in my reading of the record and provide answers that would confirm that there’s nothing more that respondent can or should do it’s up to respondent’s management in the exercise of its discretion to decide whether the questions warrant any inquiry and action at this time ruwe j dissenting the issue in this case is whether petitioner is to be denied a deduction for compensation paid in the form of property the property was not subject_to risk of forfeiture the fair_market_value of the stock was includible1 in the employees' income when the transfer occurred the transfer meets the deductibility requirements of sec_162 the only possible impediment to the deduction is sec_83 and the regulations thereunder the applicable statutory language is contained in subsections a and h of sec_83 subsection a provides that the value of transferred property shall be included in the gross_income of the person who performed such services in the first taxable_year in which the rights of the person having the beneficial_interest in such property are transferable or are not subject_to a substantial_risk_of_forfeiture emphasis added subsection h provides 1the words includible and includable are used interchangeably i will use includible because that spelling is used consistently by congress throughout the code 2unless otherwise stated references to the regulations under sec_83 are to those in effect from through and which are applicable to the years in issue the current regulations promulgated in are effective for taxable years ending after date although they may be used by employers who so choose for any taxable_year not closed by the statute_of_limitations h deduction by employer --in the case of a transfer of property to which this section applies there shall be allowed as a deduction under sec_162 to the person for whom were performed the services in connection with which such property was transferred an amount equal to the amount included under subsection a b or d in the gross_income of the person who performed such services such deduction shall be allowed for the taxable_year of such person in which or with which ends the taxable_year in which such amount is included in the gross_income of the person who performed such services emphasis added the majority interprets the term included as used in sec_83 as if it means actually reported on each service provider's income_tax return or otherwise used to compute the service provider's income_tax_liability the majority simply describes this as the clear plain and unambiguous meaning of the statute no precedent is cited the word included is used three times in subsections a and h of sec_83 sec_83 provides that the value of the property received as compensation_for services shall be included in the gross_income of the recipient this means that such property is required to be included in gross_income as a matter of law 3the alternative to reporting as gross_income on the employee's or independent contractor's return would be an adjustment_to_gross_income in a deficiency determination 4in adair v commissioner tcmemo_1985_392 we stated continued sec_83 provides that there shall be allowed as a deduction under sec_162 the amount included under subsection a ie the amount included under subsection a as a matter of law as explained in the senate_finance_committee report the allowable deduction is the amount which the employee is required to recognize as income s rept pincite 1969_3_cb_423 emphasis added the next sentence of sec_83 provides that the employer's deduction shall be allowed for the taxable_year of the employer that coincides with the taxable_year of the person who performed services in which such amount is included in the gross_income of such person a natural interpretation of this last phrase and the one that is consistent with the previous use of the term included is that it refers to included in gross_income as a matter of law the majority makes no argument that these three instances wherein the term included was used were intended to convey different meanings of that single word the majority however concludes that when congress used the word included it meant something other than includible as a matter of law i disagree continued sec_83 provides that property transferred in_connection_with_the_performance_of_services is included in the gross_income of the transferee in an amount equal to the excess of the fair_market_value over the amount_paid for the property transferred fn ref omitted emphasis added the code sections providing that different types of accessions to wealth constitute gross_income use various forms of the word include sec_61 provides that gross_income means all income from whatever source derived including but not limited to the following items and then list sec_15 items specifically included in gross_income sec_61 provides for items specifically included in gross_income see part ii sec_71 and following for items specifically excluded from gross_income see part iii sec_101 and following sec_79 uses the same articulation as sec_83 in providing that the cost of employees' group-term_life_insurance shall be included in the gross_income of employees the same is true for reimbursed moving_expenses under sec_82 other code sections convey the same meaning by different terms such as providing that gross_income includes alimony sec_71 annuities sec_72 prizes_and_awards sec_74 and social_security_benefits sec_86 sec_80 provides that the restoration of value of certain securities shall except as provided in subsection b be included in gross_income subsection b then provides for reducing the amount otherwise includible in gross_income under subsection a emphasis added using the term includible to refer to what was previously included in gross_income in another variation sec_88 provides that nuclear decommissioning costs that are built into costs of services for ratemaking purposes shall be includible in the gross_income of such taxpayer emphasis added obviously congress has used the terms includes included and includible interchangeably the regulations regarding gross_income also use variations of the word include to describe items that constitute gross_income sec_1_61-1 income_tax regs provides that gross_income includes income realized in any form whether in money property or services that regulation goes on to provide for examples of items specifically included in gross_income see part ii sec_71 and following subchapter_b chapter of the code for examples of items specifically excluded from gross_income see part iii sec_101 and following subchapter_b chapter of the code for general rules as to the taxable_year for which an item is to be included in gross_income see sec_451 and the regulations thereunder sec_1_61-1 income_tax regs 5congress has used the phrase shall be includible in gross_income as a legal mandate in the following code sections f b ii b c ii c a g 468a c c a d e f c 7702a e c and 7702b b c d further congress has used the phrase is includible in the gross_income as a legal mandate in sec_72 and congress has used the phrase are includible in gross_income as a legal mandate in sec_803 sec_1_61-2t a temporary income_tax regs fed reg date provides that gross_income includes compensation_for services sec_1_61-6 income_tax regs provides gain realized on the sale_or_exchange of property is included in gross_income unless excluded by law sec_1_61-9 income_tax regs provides except as otherwise specifically provided dividends are included in gross_income under sec_61 and sec_301 for the principal rules with respect to dividends includible in gross_income see sec_316 and the regulations thereunder emphasis added sec_1_61-9 income_tax regs provides gross_income includes dividends in property other than cash as well as cash dividends for amounts to be included in gross_income when distributions of property are made see sec_301 and the regulations thereunder the terms includes included and includible in reference to gross_income are used throughout the code and regulations and as the above examples demonstrate generally refer to the legal status of an item that constitutes gross_income in a court-reviewed opinion released on date this court also used the terms included and includes in the same sense when we stated absent any exclusionary provision items of income are included in gross_income sec_61 sec_61 includes cod income in gross_income nelson v commissioner t c ___ ___ slip op pincite the majority relying on the report of the senate_finance_committee opines that included means taken into account in determining the tax_liability and is synonymous with the term recognize majority op pp in footnote on page of the majority opinion the majority argues that because sec_83 uses the term included and sec_404 which was also added by section of the tax reform act of publaw_91_172 83_stat_487 uses the term includible congress intended different meanings however a close analysis of the senate_finance_committee report indicates that congress used the two terms interchangeably the senate_finance_committee report refers to the deduction under sec_83 and states the allowable deduction is the amount which the employee is required to recognize as income the deduction is to be allowed in the employer's accounting_period which includes the close of the taxable_year in which the employee recognizes the income s rept supra pincite c b pincite emphasis added sec_404 provides that contributions to nonexempt plans are deductible in the taxable_year in which an amount attributable to the contribution is includible in the gross_income of employees sec_402 provides that employer contributions to a nonexempt trust shall be included in the gross_income of the employee in accordance with sec_83 sec_404 which uses the term includible is then explained by the senate_finance_committee by using essentially the same terminology the committee provided with respect to nonexempt trusts that the employer will be allowed a deduction for his contribution at the time that the employee recognizes income s rept supra pincite c b pincite emphasis added the senate_finance_committee report uses the phrase required to recognize to describe the amount of any deduction under sec_83 sec_83 itself describes the amount of the deduction as the amount included in the gross_income of the employee the term recognizes is used by the committee to describe the period in which property is included in an employee's gross_income in sec_83 the term recognizes is also used by the committee to describe the period in which income is includible by the employee in sec_404 thus it is reasonable to conclude that the timing provisions of both sections were intended to refer to the year in which income is required to be included or is includible in the employee's income when congress wants to require actual reporting of gross_income it knows how to say so for example sec_1367 provides that an amount which is required to be included in the gross_income of a shareholder and shown on his return shall be taken into account under subparagraph a or b of subsection a only to the extent such amount is included in the shareholder's gross_income on his return interpreting the word included to mean reported by or actually used in computing the tax_liability of any employee or independent_contractor would establish a statutory requirement that would be impractical and in many cases impossible for employers to meet deductions are a matter of legislative grace and a taxpayer is required to meet all of the statutory requirements before taking a deduction employers would not be able to take a deduction until they first ascertained that their employees and independent contractors had filed an income_tax return and reported the item as gross_income how could employers know that employees and independent contractors had actually filed returns and reported the property transfers as income before taking a deduction indeed in many situations the employer's return would be due before the due_date of the service providers' returns even the majority acknowledges that its interpretation sets up an impractical requirement that the majority believes justifies employer friendly regulations that are at variance with the majority's own interpretation of the statutory requirements 7most individual employees file returns on a calendar_year basis in which case their returns are due on april employers are often corporations filing returns on the basis of a fiscal_year even those corporations filing returns on a calendar_year basis are absent extensions required to file returns on march see sec_6072 when the applicable regulations interpreting sec_83 were issued in neither the preamble in the treasury_decision nor the regulations contained anything indicating that deductibility under sec_83 depends on an employee or independent contractor's actually reporting the compensation on date final regulations were issued dealing with sec_83 t d 1978_2_cb_71 the general_rule for deductions under sec_83 was stated as follows general_rule in the case of a transfer of property in_connection_with_the_performance_of_services or a compensatory cancellation of a nonlapse_restriction described in sec_83 and sec_1_83-5 a deduction is allowable under sec_162 or sec_212 to the person for whom such services were performed the amount of the deduction is equal to the amount includible as compensation in the gross_income of the service provider under sec_83 b or d but only to the extent such amount meets the requirements of sec_162 or sec_212 and the regulations thereunder such deduction shall be allowed only for the taxable_year of such person in which or with which ends the taxable_year of the service provider in which such amount is includible as compensation_for purposes of this paragraph any amount excluded from gross_income under sec_79 or sec_101 or subchapter_n shall be considered to have been includible in gross_income sec_1_83-6 income_tax regs emphasis added the explanation of the difference between these final regulations and those previously proposed in was as follows subject_to the requirements of sec_162 and sec_212 a deduction is allowed to the person for whom services were performed in an amount equal to the amount of compensation includible in the gross_income of the person who provided the services at the time the compensation becomes includible in the gross_income of the person who performed the services this timing rule is a change from the regulations as proposed in which allowed a deduction at the time an amount was actually included in gross_income this change was suggested by public comments to the regulations as proposed in t d c b pincite emphasis added there is nothing in t d supra to indicate that these regulatory provisions allowing the deduction at the time the compensation becomes includible were intended to be anything other than a proper interpretation of the statutory language of sec_83 nothing in t d supra describes the use of the word includible as a safe_harbor or an employer friendly variance from the statutory requirement indeed t d supra states that the u s treasury_department rejected any suggested regulatory language that conflicted with the express statutory language many comments suggested changes that either conflicted with the express statutory language or would have made the regulations unreasonably long and complex those suggestions were rejected id c b pincite it is clear that use of the word includible in the regulations is used in the sense that the law requires inclusion those regulations remained in effect for years and apply to the years in issue i believe that sec_1_83-6 income_tax regs is a proper interpretation of the requirements of sec_83 this interpretation is supported by 73_tc_266 where we stated sec_83 expressly allows the person for whom the services were performed to deduct an amount equal to the amount includable in the service performer's income under sec_83 emphasis added the majority's interpretation of sec_83 conflicts with the interpretation contained in sec_1_83-6 income_tax regs the majority attempts to reconcile this conflict by describing the regulations as being an employer friendly safe_harbor but such rationalization is only necessary because of the majority's strained interpretation of the term included if given a choice between two possible interpretations we should choose the one that is reasonable and practical rather than assume that congress intended to set standards for deductions that are impractical if not impossible to meet see 310_us_534 the more reasonable and practical interpretation and the one contained in the applicable interpretative regulations is that a deduction under sec_83 is allowed for the employer's taxable_year that coincides with the taxable_year in which the compensation is includible in the service provider's income 8indeed were we to interpret included as meaning reported an employer could arguably take the deduction in any amount for any year that matches the employee's reporting position sec_1_83-6 income_tax regs provides a special rule for compensatory transfers of property by employers to employees it allows a deduction in the employer's taxable_year that coincides with the year in which the compensation is includible in the employee's income but only if the employer deducts and withholds upon such amount in accordance with sec_3402 id this regulatory requirement that there be withholding has no basis in the statutory language or the legislative_history of sec_83 the majority nevertheless upholds the validity of this withholding requirement by treating it as a relaxation of what it believes to be the more explicit and onerous requirements in the code the only basis for this is the majority's restrictive and erroneous interpretation of the word included 9the withholding requirement in sec_1_83-6 income_tax regs is fatally flawed even if one were to accept respondent's definition of included under this regulation deductibility is totally dependent on whether the employer withheld tax upon the compensatory transfer of property an obvious example in which the withholding requirement is unworkable involves its application to situations where there are significant restrictions on the employee's rights to the property at the time of transfer such as a substantial_risk_of_forfeiture in that case the employee generally receives no includible gross_income under sec_83 until those restrictions are lifted therefore there would be no withholding requirement at the time of the initial transfer indeed the amount of any reportable compensation would not be known at the time of transfer but any withholding that might be required when the restrictions are lifted possibly years later may be physically or legally impossible if the employee earned no other compensation in the later year or was no longer an employee withholding would also continued finally even if sec_1_83-6 income_tax regs is considered valid sec_1_83-6 income_tax regs provides an exception to the requirements of sec_1 a income_tax regs despite the statutory timing provisions of sec_83 which are also contained in sec_1_83-6 and income_tax regs sec_1_83-6 income_tax regs hereinafter subparagraph provides exceptions where property is substantially_vested upon transfer the deduction shall be allowed to such person in accordance with his method_of_accounting in conformity with sec_446 and sec_461 pursuant to this exception when the compensatory transfer consists of property that is substantially_vested upon transfer which is true in the instant case the explicit timing provisions of sec_83 and the regulations are not continued be inappropriate if the employee's form_w-4 indicates no withholding was required sec_1_83-6 income_tax regs would also disallow a deduction for a compensatory transfer of property to an employee where there was no withholding even where the employee reported the income and paid the tax respondent has acknowledged that employers that failed to deduct and withhold income_tax were denied a deduction even where the employee reported the income and paid the tax t d 1995_2_cb_12 emphasis added thus this part of the regulation was in conflict with respondent's current position that actual reporting is exactly what sec_83 requires applicabledollar_figure petitioner's transfers come within the exception in subparagraph the majority suggests that the exception in subparagraph overrides the explicit statutory timing requirements in sec_83 but does not override the withholding requirements in sec_1_83-6 income_tax regs this is a non sequitur sec_1_83-6 income_tax regs imposes a withholding requirement but only in connection with the application of its specific timing provisions thus in the only sentence that has any application to this case the regulation provides sec_83 requires that any deduction by the service_recipient be allowed for the taxable_year of such person the service_recipient or employer in which or with which ends the taxable_year in which such amount is included in the gross_income of the person who performed such services in light of the explicit timing provisions of sec_83 how can the exception in subparagraph be justified the original version of sec_83 introduced in the house of representatives contained no provision regarding deductions for property transferred in return for services what is now sec_83 was first introduced by the senate_finance_committee the senate report states the committee provided rules for the employer's deduction for restricted_property given to employees as compensation the allowable deduction is the amount which the employee is required to recognize as income s rept pincite 1969_3_cb_423 emphasis added it is therefore possible that the u s treasury_department concluded that sec_83 was not intended to affect deductions based on the transfers of unrestricted property if the service provider is an employee of the person for whom services were performed such deduction is allowed for the taxable_year of the employer in which or with which ends the taxable_year of the employee in which such amount is includible as compensation but only if the employer deducts and withholds upon such amount in accordance with sec_3402 sec_1_83-6 income_tax regs the literal terms of the withholding requirement in the above-quoted regulation apply only where the deduction is allowed for the employer's taxable_year in which or with which ends the taxable_year in which the compensation is includible in the employees' income ie where the timing rules of sec_83 apply the withholding requirement does not purport to apply to other situations such as where the deduction is allowed in accordance with the employer's own accounting_method pursuant to subparagraph the majority states that the regulations under sec_83 implement the following three requirements for deductibility the requirements of sec_162 or sec_212 the requirements of sec_83 regarding the amount of the deduction and the requirements of sec_83 regarding the timing of the deduction there is no question in this case that the transfer of property qualifies for deduction under sec_162 deductions under sec_162 are not conditioned on withholding there is also no question in this case regarding the amount of any potential deduction pursuant to the formula in the statutedollar_figure as stated in the senate_finance_committee report the allowable deduction is the amount which the employee is required to recognize as income s rept supra pincite c b pincite emphasis added as we stated in duncan indus inc v commissioner t c pincite sec_83 expressly allows the person for whom the services were performed to deduct an amount equal to the amount includable in the service performer's income under sec_83 emphasis added the only other requirement concerns timingdollar_figure the majority argues that subparagraph is only an exception to the statutory timing provision but that is the only statutory requirement that is conceivably in issue we recently addressed the exception contained in subparagraph in 107_tc_271 the taxpayer-employer's taxable_year ended on december the taxpayer deducted vacation and severance_pay that it had accrued as of date on its return for 11the majority makes no attempt to link the regulatory withholding requirement to the statutory provisions regarding the amount of any deduction and indeed there is no linkage 12as stated in 73_tc_266 sec_83 is a modification of sec_162 which only affects the time and amount_of_deductions otherwise allowable when property is transferred in connection with services emphasis added the year ended date the taxpayer's employees received unrestricted property representing the accrued vacation and severance_pay on date which was during the employees' calendar_year ended date if the explicit timing provisions of sec_83 and sec_1 a income_tax regs applied the taxpayer would not have been entitled to take the deduction until its taxable_year ended date ie the taxpayer's taxable_year in which or with which ends the employee's taxable_year in which the amount was includible in the employee's income nevertheless based on the exception in subparagraph we allowed the deduction in the year ended date in accordance with the taxpayer's accrual_method of accountingdollar_figure the instant case turns on an interpretation of sec_83 and the regulations legal interpretations should not be driven by the facts of a particular case while i disagree with the majority's interpretation i recognize that the operative facts of this particular case raise questions about the equity of allowing a corporate deduction for compensation paid to its controlling shareholders and principal officers who failed to report the same items as income however neither respondent nor 13in 107_tc_271 the parties had stipulated that the taxpayer-employer had not withheld taxes when it transferred the property on date the majority relies on equitable arguments in any event such considerations should play no part in how we interpret statutory and regulatory language cohen wells beghe chiechi and gale jj agree with this dissent halpern j dissenting the majority concludes an amount is deductible under sec_83 in the year that the corresponding income is ‘included’ in the recipient employee’s income which means to us that the amount is taken into account in determining the tax_liability of the employee for that year the majority explains when read in view of the legislative intent for sec_83 the text of sec_83 is unambiguous and given the clarity of this text our inquiry starts and ends with the statutory text and we apply the plain and common meaning of that text the majority is correct that the word include has the plain common and unambiguous meaning ascribed to it by the majority ie to consider with or place into a group class or total the american heritage dictionary of the english language 3d ed the question however is not whether congress is skilled in rhetoric or used the word included unambiguously in sec_83 but what the word included means in the context of sec_83 the supreme court has said ambiguity is a creature not of definitional possibilities but of statutory context 513_us_115 citing 502_us_215 t he meaning of statutory language plain or not depends on context all of the majority judge ruwe and judge colvin have failed to give sufficient weight to the contextual relationship between the word included and the phrase in the gross_income gross_income is a legal concept and not a reporting position the term gross_income has the general definition set forth in sec_61 and unless the word included is used in an unusual sense it is a question of law whether or not any particular receipt is included or excluded from gross_income if context is to govern meaning then relying on the plain and common meaning of that text sec_83 i conclude that the meaning of the phrase included in the gross_income of the service provider means included as a matter of law nothing in the majority’s description of congressional purpose for sec_83 primarily to set forth rules on the tax treatment of deferred_compensation arrangements known as restricted_stock plans leads me to believe that congress intended the word included in sec_83 to have an unusual meaning the majority cites s rept 1969_3_cb_423 s rept wherein it is stated the allowable deduction is the amount which the employee is required to recognize as income the deduction is to be allowed in the employer’s accounting_period which includes the close of the taxable_year in which the employee recognizes the income c b pincite emphasis added on its face the language of s rept is ambiguous in the income_tax law the word recognize is a term of art connoting a noncognitive act--gain or loss being recognized to a person not by a person see eg sec_361 sec_731 and b b nevertheless the majority has persuaded me that we should proceed as if sec_83 were ambiguous we are not without guidance however because we have interpretive regulations sec_1_83-6 income_tax regs sec_1_83-6 those regulations contain both a general_rule in subparagraph the general_rule and a special rule in subparagraph the special rule the general_rule is as follows the sec_83 deduction shall be allowed only for the taxable_year of such person the service consumer in which or with which ends the taxable_year of the service provider in which such amount is includible as compensation emphasis added the general_rule applies to all service consumers whether an employment relationship exists with the service provider or not the special rule applies only to service consumers that are employers and it differs from the general_rule only in that it conditions the deduction on withholding in 467_us_837 the supreme court stated that when a court reviews an agency’s construction of a statute that it administers it is confronted with two questions ambiguity exists if reasonable persons can find different meanings in a statute black’s law dictionary 6th ed references to sec_1_83-6 income_tax regs are to that section prior to amendment by t d 1995_2_cb_12 effective date first always is the question whether congress has directly spoken to the precise question at issue if the intent of congress is clear that is the end of the matter for the court as well as the agency must give effect to the unambiguously expressed intent of congress the judiciary is the final authority on issues of statutory construction and must reject administrative constructions which are contrary to clear congressional intent if a court employing traditional tools of statutory construction ascertains that congress had an intention on the precise question at issue that intention is the law and must be given effect id pincite citations omitted emphasis added second if sec_83 is ambiguous then we must address w hether the agency’s answer is based on a permissible reasonable construction of the statute id pincite if sec_83 is not ambiguous and carries the must-be-reported meaning ascribed to it by the majority then the general_rule is necessarily invalid because it conditions a deduction only on includability as a matter of law and not on reporting the majority has not considered that consequence in reaching its conclusion about the lack of ambiguity in sec_83 indeed the majority has failed to consider whether the general_rule even suggests any ambiguity in sec_83 perhaps that is because for the majority there is no middle ground if the majority were to conclude that sec_83 is ambiguous chevron u s a inc would require the court to determine if the regulations contain a permissible reasonable construction of the statute because the general_rule is such a construction the majority would be obligated to construe included in sec_83 to mean includable as the general_rule does and as i would do that is precisely why the majority is compelled to conclude that the statute is unambiguous despite the fact that it is apparent that reasonable people can find and indeed have found different meaning within it if sec_83 is ambiguous as i am prepared to concede then the general_rule is valid as a permissible reasonable interpretation of sec_83 because it implements the expression included in the gross_income of the service provider consistently with a contextual analysis of sec_83 taking into account either the language of sec_83 alone or both that language and the language of s rept if sec_83 is not ambiguous and is to be construed to mean included as a matter of law as i conclude from context then the general_rule is still valid because it is not in conflict with the statute whether included in the gross_income in sec_83 means included as a matter of law either because it is unambiguous or ambiguous and permissibly interpreted by the general_rule the special rule would be invalid because it conditions an employer’s deduction on withholding whalen j agrees with this dissent
